Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 16, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156926                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156926
                                                                   COA: 337933
                                                                   Oakland CC: 2017-261675-FH
  NICHOLAS LOUIS STAPELS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 16, 2018
           s0509
                                                                              Clerk